Citation Nr: 0105764	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-23 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


REMAND

The veteran had active duty from June 1978 to March 1983.  

The service medical records indicate that the veteran was 
noted to have situational anxiety/depression in October 1982, 
when he reported feelings of personal inadequacy/rage during 
the past few months.  He was referred to psychiatry.  The 
report of the October 1982 psychiatric evaluation indicates 
that had been referred due to repeated interpersonal and job 
performance problems.  The veteran's history was obtained and 
a mental status evaluation performed, after which the 
diagnostic impression was schizoid and obsessive-compulsive 
traits.  The veteran was separated from service in March 1983 
due to unsatisfactory performance.

In an October 1987 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for a personality disorder on the basis 
that the disorder was a developmental abnormality that was 
not subject to service connection.  38 C.F.R. § 3.303(c).  In 
a January 1988 rating decision the RO denied entitlement to 
service connection for dysthymia, which diagnosis was given 
during a VA hospitalization in May 1987.  The veteran again 
claimed entitlement to service connection for a psychiatric 
disorder, which had been diagnosed as paranoid schizophrenia, 
and in a February 1994 rating decision the RO denied service 
connection for paranoid schizophrenia on the basis that the 
evidence did not show that the disorder was related to 
service.  The veteran was notified of the October 1987, 
January 1988, and February 1994 rating decisions and did not 
appeal, and those decisions are final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (2000).

In June 1998 the veteran submitted an application for 
compensation benefits based on a diagnosis of paranoid 
schizophrenia, which he claimed to have had its onset in 
October 1982.  In a September 1998 rating decision the RO 
determined that new and material evidence had not been 
submitted to reopen the previously denied claim, and the 
veteran perfected an appeal of that decision.  Although the 
issue on appeal was characterized as entitlement to service 
connection for a psychiatric disorder in a November 1999 
supplemental statement of the case, it is not clear whether 
the RO found that new and material evidence had been 
submitted to reopen the claim.

In conjunction with the June 1998 claim the veteran reported 
having received psychiatric treatment at the VA medical 
center (MC) in Fresno, California, in 1991.  The RO requested 
the treatment records from that facility, but the VAMC 
reported that the treatment records had been transferred to 
the VAMC in Sepulveda, California.  The RO did not attempt to 
obtain the records from the Sepulveda VAMC, nor has the RO 
obtained all of the records pertaining to hospitalizations in 
1987 and 1993.  The VA treatment records are deemed to be 
evidence of record, and a determination on the merits of the 
veteran's appeal cannot be made without consideration of that 
evidence.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The veteran has provided a copy of an investigative file from 
the United States Army Intelligence and Security Command 
containing extensive command counseling and disciplinary 
records among other documents.  Documents in that file 
indicate that he underwent a psychiatric evaluation in 
February 1983.  The report of that evaluation is not of 
record, and may be material in determining whether an 
acquired psychiatric disorder is related to service.  
Additionally, the veteran testified that he was given an 
extensive evaluation with testing earlier in service, prior 
to being granted a special security clearance.  The Army 
Intelligence and Security Command transmittal letter to the 
veteran indicates that a search of the relevant indices 
revealed the existence of medical records, but that those 
records could not be disclosed by the Intelligence and 
Security Command.  The veteran's request for copies of the 
medical records was forwarded to the United States Army 
Medical Department, Freedom of Information/Privacy Act 
Office, Attn:  MCFP/Mr. Bowers, 2050 Worth Road, Suite 13, 
Fort Sam Houston, Texas, 78234-6013.  There is no indication 
of record that the Army Medical Department responded to the 
request.

Subsequent to certification of the veteran's appeal to the 
Board of Veterans' Appeals (Board), he submitted additional 
medical evidence pertaining to his psychiatric disorder.  
This evidence has not yet been considered by the RO.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), in which the Court held that 
VA cannot assist in the development of a claim that is not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 16-92.  For 
these additional reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
relevant VBA Fast Letters, as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who evaluated or treated the veteran for 
psychiatric problems since his separation 
from service.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file.  Specifically, the RO should obtain 
the veteran's complete psychiatric 
records from the Long Beach, Fresno, 
Sepulveda, and Wadsworth VAMCs.  If the 
RO is not able to obtain the identified 
records, the claims file should be 
documented to that effect.

3.  The RO should write to the United 
States Army Medical Department, Freedom 
of Information/Privacy Act Office, Attn:  
MCFP/Mr. Bowers, 2050 Worth Road, Suite 
13, Fort Sam Houston, Texas, 78234-6013, 
and request a copy of the February 1983 
psychiatric evaluation report pertaining 
to the veteran and a copy of any other 
records pertaining to the veteran's 
psychiatric status, behavior, military 
adjustment, reliability or the like that 
may be on file at that command.  It is 
essential that the RO persist in this 
endeavor until the records are obtained 
or a reason is given by the Army for not 
providing them.  All efforts to obtain a 
copy of the report should be documented 
in the claims file.

4.  If the above-requested development 
results in the conclusion that new and 
material evidence has been submitted, the 
RO should obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

5.  If the above-requested development 
results in the conclusion that new and 
material evidence has been submitted, the 
RO should also provide the veteran a 
comprehensive psychiatric examination in 
order to determine whether any current 
psychiatric disorder is related to 
service.  The claims file and a copy of 
this remand must be made available to and 
be reviewed by the examiner, the review 
of which should be acknowledged in the 
examination report.  The examination 
should include any diagnostic tests or 
studies, including psychological tests, 
that are deemed necessary for an accurate 
assessment, and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner should conduct a thorough 
psychiatric evaluation and provide a 
diagnosis for any pathology found.  In 
addition, based on the results of the 
evaluation, review of the evidence in the 
claims file, and sound medical 
principles, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that any current 
psychiatric disorder is or service origin 
or otherwise related to service in view 
of the behavioral problems documented in 
the service records.  The examiner should 
provide the complete rationale for 
his/her opinion.

6.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  If 
the RO determines that new and material 
evidence has been submitted, the RO 
should also ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinion are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for a 
psychiatric disorder.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


